Citation Nr: 9916956	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  96-12 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, 
to include ulcers. 

2.  Entitlement to service connection for a low back 
disorder. 

3.  Entitlement to service connection for a disorder 
manifested by dizzy spells. 

4.  Entitlement to service connection for a left elbow 
disorder, to include tendinitis and arthritis. 

5.  Entitlement to service connection for a disorder 
manifested by chest pain. 

6.  Entitlement to service connection for cholelithiasis. 

7.  Entitlement to service connection for periodontitis. 

8.  Entitlement to a total and permanent disability rating 
for pension purposes. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from May 1974 until February 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  The case 
was remanded in September 1997 to afford the veteran a 
hearing before a traveling member of the Board but instead he 
attended a video conference hearing on April 23, 1998, at 
which time he submitted into evidence additional clinical 
evidence, together with a waiver of initial RO consideration 
of such evidence.  The case was again remanded in January 
1999 and the veteran submitted additional evidence, together 
with a waiver of initial RO consideration of such evidence.  

REMAND

The case was remanded in January 1999 for the veteran to 
provide information about any preservice back injury that he 
may have had and to obtain records pertaining thereto.  He 
was requested to clarify whether he was claiming service 
connection for a dental disability for treatment purposes.  
He was also to clarify whether he was (as it appeared) 
seeking service connection for renal pathology, to include 
hypertension (i.e., high blood pressure).  Appropriate steps 
were to be taken to obtain records relative to having missed 
work or having obtained any compensation for an on-the-job 
left forearm injury in post-service employment and medical 
records underlying an award of Social Security disability 
benefits.  A VA Social and Industrial survey was to be 
conducted.  Also a VA examination was to be conducted by a 
specialist in renal pathology to determine the nature, cause, 
and etiology of any renal pathology that the veteran had had 
or may now have.  

The only action taken by the RO was to forward to the veteran 
a letter in February 1999 requesting that provide information 
as to any pre-service back injury, clarify whether he was 
seeking service connection for dental disability for 
treatment purposes and service connection for renal 
pathology, including hypertension.  He was also requested to 
provide records of medical treatment, evaluation or 
observation and records of having missed work or receiving 
compensation for an on-the-job injury at a post-service place 
of employment.  

In response the veteran forwarded to the RO, together with a 
waiver of initial RO consideration, copies of a November 1996 
award letter and decision of an Administrative Law Judge 
awarding the veteran Social Security disability benefits.  
Also submitted were copies of VA clinical records, most of 
which were previously on file.  

Neither the veteran nor his representative clarified matters 
pertaining to a pre-service back injury; whether he was 
seeking service connection for dental disability for 
treatment purposes; service connection for renal pathology, 
including hypertension; or having missed work or receiving 
compensation for an on-the-job injury at a post-service place 
of employment.  

The duty to assist is not a one-way street.  When necessary 
or requested the veteran must cooperate with the VA in 
obtaining evidence.  If a veteran wishes help, he cannot 
passively wait for it in circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (reconsideration denied, 1 Vet. App. 406 (1991)).  In 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) the Court 
noted that this was particularly true where "[t]he factual 
data required, i.e., names, dates and places, are 
straightforward facts and do not place an impossible or 
onerous task on appellant."  38 C.F.R. § 3.159(c) (1998) 
provides that if the veteran fails to cooperate with the VA 
in obtaining evidence, he is to be notified that 
responsibility for furnishing the evidence is his.  

Also, the RO did not attempt to obtain the medical records 
which underlay the award of Social Security disability 
benefits nor were a Social and Industrial Survey or VA renal 
examination conducted.  

"[A] remand [by the Court or the Board] confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders . . . a remand [] imposes 
upon [VA] a concomitant duty to ensure compliance with the 
terms of the remand [and] [i]t matters not that the agencies 
of original jurisdiction as well as those agencies of the VA 
responsible for evaluations, examinations, and medical 
opinions are not under the Board as part of a vertical chain 
of command which would subject them to the direct mandates of 
the Board."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
"[W]here [] the remand orders of the Board or this Court are 
not complied with, the Board itself errs in failing to insure 
compliance."  Stegall, supra (in which a VA examination at 
which the claims file was made available had not been 
conducted as instructed in a Board remand).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he provide as much 
information as possible as to any 
preservice back injury which he may have 
sustained.  After taking appropriate 
steps, any and all such records relating 
thereto should be obtained and added to 
the claims folder.  

If the veteran replies that he did not 
sustain a preservice back injury, he 
should be requested to explain why 
examination for service entrance revealed 
a one-inch scar in the middle of his 
back.  

The veteran should also be requested to 
clarify whether he is, as it appears, 
also seeking service connection for 
dental disability for treatment purposes.  

The veteran should also be requested to 
clarify whether he is, as it appears, 
also seeking service connection for renal 
pathology, to include hypertension (i.e., 
high blood pressure).  

If the veteran fails to respond the RO, 
in compliance with 38 C.F.R. § 3.159(c), 
should contact the veteran and notify him 
that responsibility for furnishing the 
aforementioned evidence is his.  

Also, the RO should contact his service 
representative and request that the 
service representative contact the 
veteran to comply with the foregoing.  

2.  The RO should contact the veteran and 
request that he execute and return the 
necessary authorization forms for 
obtaining all records pertaining to 
medical treatment, evaluation or 
observation, as well as records 
pertaining to having missed work or 
having obtained any compensation for an 
on-the-job left forearm injury while 
employed at Hudson's Foods in 
Albertville, Alabama.  

3.  The RO should request the Social 
Security Administration to furnish copies 
of all documentation, to include all 
medical examination reports and treatment 
records, utilized in the award of Social 
Security disability benefits, including 
copies of all records itemized in the 
List of Exhibits attached to the November 
1996 decision of an Administrative Law 
Judge.  All records obtained should be 
associated with the veteran's claims 
file.  

4.  The veteran should be afforded a VA 
social and industrial survey to determine 
both his level of educational attainment 
and to obtain all information possible 
concerning all types, places and periods 
of past employment, including the lengths 
of each such employment and reasons for 
termination thereof.  All pertinent leads 
should be followed-up.  

5.  The RO should schedule the veteran 
for examinations by an appropriate 
specialist in the treatment and 
evaluation of renal pathology for the 
purpose of determining the nature, cause, 
and etiology of any renal pathology that 
the veteran has had or may now have.  

The claims folder and a copy of this 
remand should be made available and 
reviewed by the examiner prior to the 
examination of the veteran.  

The examiners should be requested to 
respond to the following questions: 

A.) What is the degree of probability 
(i.e., is it more likely than not) that 
the results of the noted radiological 
studies during service reflect the onset 
of renal pathology during military 
service?  

B.) If the answer to the foregoing [A] is 
in the affirmative, what is the degree of 
probability (i.e., is it more likely than 
not) that that the veteran's chest pain, 
back pain or dizziness during or after 
military service was related thereto?  

C.) If the answer to A above is in the 
affirmative, what is the degree of 
probability (i.e., is it more likely than 
not) that that the veteran's current 
hypertension was related to renal 
pathology during service?  

D.) What is the degree of probability 
(i.e., is it more likely than not) that 
the results of the noted radiological 
studies during service reflect the onset 
of pathology of the veteran's gall 
bladder (or liver) during military 
service (if any exists)?  

All indicated tests and studies should be 
performed.  All findings should be 
reported.  The examiner should explain 
the rationale for any opinion and it 
would be helpful if the examiner would 
support his or her opinions with 
references to the medical records, 
clinical findings, or appropriate medical 
literature.

6.  If the veteran fails to report for VA 
examination, the RO should inform him of 
the requirements of 38 C.F.R. § 3.655 
(1998), and give him an opportunity to 
explain any good cause he may have for 
missing the examination.  

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

8.  Following completion of the above 
development, the RO should review the 
evidence and determine whether the 
veteran's claims may be granted.  

9.  If any determination remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991), which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons and 
bases for the decision reached.  

This is to put the veteran on notice, and in keeping with 
the VA's duty to assist, as announced in Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991), that at least in 
part the purpose of the examination requested in this remand 
is to obtain information or evidence (or both) which may be 
dispositive of the claims.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1998) 
failure to cooperate by attending the requested VA 
examination may result in denial of the claims.  

While this case is in remand status, the appellant and 
representative are free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  

Thereafter, the appellant and representative should be 
afforded the opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purpose of the REMAND is to further develop the record.  No 
action is required of the veteran until he receives further 
notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 


